               Case 19-12153-KBO              Doc 528-1         Filed 03/25/20       Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                             Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                     Case No. 19-12153 (KBO)

                 Debtors.                                    (Jointly Administered)

                                                             Objection Deadline: April 15, 2020 at 4:00 p.m.
                                                             Hearing Date: April 27, 2020 at 10:00 a.m. (ET)

                                      NOTICE OF APPLICATION

       PLEASE TAKE NOTICE that POLSINELLI PC, counsel to the debtors and debtors in
possession in the above-captioned bankruptcy cases (the “Debtors”), has filed the Combined
Fourth Monthly and Final Fee Application of Polsinelli PC for Compensation and
Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession for the
Monthly Period from January 1, 2020 through February 25, 2020 and for the Final Period
from October 1, 2019 through February 25, 2020 (the “Application”) with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

        PLEASE TAKE FURTHER NOTICE that any responses or objections to the
Application must be filed with the Bankruptcy Court in accordance with the local rules and the
Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses of
Professionals [Docket No. 188] (the “Compensation Order”) and served on or before April 15,
2020 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”) upon the following parties: (a)
the Debtors, Bayou Steel BD Holdings, L.L.C., BD Bayou Steel Investment, LLC, and BD
LaPlace, LLC, 138 Highway 3217, LaPlace, Louisiana, 70068, Attn: Alton Davis
(alton.davis@bayousteel.com); (b) counsel to the Debtors, Polsinelli PC, 222 Delaware Avenue,
Suite 1101, Wilmington, DE 19801, Attn: Christopher Ward (cward@polsinelli.com) and Shanti
Katona (skatona@polsinelli.com); (c) the United States Trustee for the District of Delaware, 844
King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn: Linda J. Casey
(linda.casey@usdoj.gov); (d) counsel to the Prepetition Agent, Vinson & Elkins LLP, 2001 Ross
Avenue, Suite 3900, Dallas, Texas 75201-2975, Attn: William L. Wallander
(bwallander@velaw.com) and Bradley R. Foxman (bfoxman@velaw.com), and Richards,
Layton & Finger, P.A., One Rodney Square, 920 North King Street, Wilmington, Delaware
19801, Attn: Mark D. Collins (collins@rlf.com); (e) counsel to Black Diamond Commercial
Finance, LLC, Winston & Strawn LLP, 35 Wacker Dr., Chicago, Illinois 60601, Attn: Dan
McGuire (dmcguire@winston.com) and Fox Rothschild LLP, Citizens Bank Center, 919 North
Market Street, Suite 300, Wilmington, Delaware 19899-2323, Attn: Seth Niederman

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
                                                         1
72856791.2
             Case 19-12153-KBO       Doc 528-1     Filed 03/25/20    Page 2 of 2



(sniederman@foxrothschild.com); (f) counsel to the official committee of unsecured creditors
appointed in the Debtors’ chapter 11 cases, Kelley Drye & Warren LLP, 101 Park Avenue, New
York, New York 10178, Attn: Jason R. Adams (jadams@kelleydrye.com) and Lauren S.
Schlussel (lschlussel@kelleydrye.com); and (h) any party that has requested notice pursuant to
Bankruptcy Rule 2002.

        PLEASE TAKE FURTHER NOTICE that a hearing to consider the Application will
be held before the Honorable Karen B. Owens at the United States Bankruptcy Court for the
District of Delaware, 824 N. Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware
19801 on April 27, 2020 at 10:00 a.m. (prevailing Eastern Time). Only those objections made
in writing and timely filed and received in accordance with the Compensation Order and the
procedures described herein will be considered by the Bankruptcy Court at such hearing.

     PLEASE TAKE FURTHER NOTICE THAT IF NO TIMELY OBJECTIONS TO
THE APPLICATION ARE FILED, THE BANKRUPTCY COURT MAY ENTER AN
ORDER GRANTING THE APPLICATION WITHOUT FURTHER NOTICE OR
HEARING.

Dated: March 25, 2020                      Respectfully submitted,
       Wilmington, Delaware
                                           POLSINELLI PC

                                            /s/ Shanti M. Katona
                                           Christopher A. Ward (Del. Bar No. 3877)
                                           Shanti M. Katona (Del. Bar No. 5352)
                                           222 Delaware Avenue, Suite 1101
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 252-0920
                                           Facsimile: (302) 252-0921
                                           cward@polsinelli.com
                                           skatona@polsinelli.com
                                           Counsel to the Debtors and
                                           Debtors in Possession




                                              2
72856791.2
